KEN PAXTON
                                         ATTORNEY GENERAL OF TEXAS




                                                 April 23, 2018



Mr. Randall Rice                                            Opinion No. KP-0192
Galveston County Auditor
Post Office Box 1418                                         Re: Procedures regarding reappraisal of
Galveston, Texas 77553                                       property after a disaster (RQ-0188-KP)

Dear Mr. Rice:

        You ask about the procedures for property reappraisal after a disaster. 1 Hurricane Harvey
recently caused significant property damage resulting in a Governor-declared disaster for sixty
counties. 2 Request Letter at 2. You explain that although multiple taxing jurisdictions in this area
requested disaster reappraisal, some are reluctant to proceed due to unanswered questions about
the process. Id. You therefore seek guidance on the costs and notice requirements of the disaster
reappraisals.

        The governing body of a taxing unit in a Governor-declared disaster area "may authorize
reappraisal of all property damaged in the disaster at its market value immediately after the
disaster." TEX. TAX CODE§ 23.02(a). A taxing unit that authorizes a reappraisal "must pay the
appraisal district all the costs of making the reappraisal." Id.§ 23.02(c). Related to this provision,
you first ask "whether the taxing unit would be responsible only for the extraordinary additional
and reasonable costs." Request Letter at 1.

        Answering your question first requires an understanding of an appraisal district's
operations, budget, and financing. The Legislature established an appraisal district in each county,
and the districts are separate political subdivisions of the State. TEX. TAX CODE § 6.01 (a), (c).
Each year, the board of directors of an appraisal district approves a budget prepared by the chief

         1
          Letter from Randall Rice, Galveston Cty. Auditor, to Honorable Ken Paxton, Tex. Att'y Gen. at 1 (Oct. 25,
2017), https://www.texasattorneygeneral.gov/opinion/requests-for-opinions-rqs ("Request Letter").
        2
          The Governor issued a disaster proclamation on August 23, 2017, certifying that Hurricane Harvey posed a
threat of imminent disaster for Aransas, Austin, Bee, Brazoria, Calhoun, Chambers, Colprado, DeWitt, Fayette,
Fort Bend, Galveston, Goliad, Gonzales, Harris, Jackson, Jefferson, Jim Wells, Karnes; Kleberg, Lavaca, Liberty,
Live Oak, Matagorda, Nueces, Refugio, San Patricio, Victoria, Waller, Wharton and Wilson counties. Tex: Gov.
Proclamation No. 41-3548, 42 Tex. Reg. 4541, also available at https://gov.texas.gov/news/post/Disaster-
Proc lamati on-Issued-For-30-Texas-Counties-in-Anticipation-Of-Tropical-Depression-Harvey-Making-Landfall. The
Governor subsequently amended his proclamation to add additional counties, including Angelina, Atascosa, Bastrop,
Burleson, Bexar, Brazos, Caldwell, Cameron, Comal, Grimes, Guadalupe, Hardin, Jasper, Kerr, Lee, Leon, Madison,
Milam, Montgomery, Newton, Orange, Polk, Sabine, San Augustine, San Jacinto, Trinity, Tyler, Walker, Washington
and Willacy counties, and· he extended the disaster proclamation multiple times thereafter. See https://
gov.texas.gov/news/post/governor-abbott0 extends-disaster-proclamation-for-60-texas-counties.
Mr. Randall Rice - Page 2                              (KP-0192)



appraiser. Id. § 6.06(a), (b). Each taxing unit participating in the district is allocated a portion of
the amount ofthe budget based on its proportion of taxes imposed in the district. 3 Id.§ 6.06(d).

        The board of directors of an appraisal district must develop and approve biennially a
written plan for the periodic reappraisal of all property within the boundaries of the district. 4 Id.
§ 6.05(i). The district must reappraise all property in the district "at least once every three years."
Id. § 25. l 8(b ). Appraisal districts operate under their own individualized plans. However, as one
example, the Galveston Central Appraisal District 2017-2018 Reappraisal Plan requires the
appraisal district to reappraise one-third of the district's eight independent school districts each
year. Plan at 7. During the reappraisal, "[a]ppraisers drive the county and gather data about each
home, commercial business or vacant tract. The appraisers walk from property to property
measuring the structures and noting the condition of the property and noting any changes to the
property since the last physical inspection." Id. at 4-5; see also TEX. TAX CODE § 25.18(b)(l)
(requiring properties "to be appraised through physical inspection or by other reliable means of
identification"). The appraisal district then uses the information gathered during these inspections
along with other relevant property characteristics to determine the current value of the property.
TEX. TAX CODE § 25. l 8(b)(7).

        Given that the law requires periodic reappraisal of property and appraisal districts conduct
property reappraisals throughout the year, some of the, property the appraisal district will
reappraise due to a disaster would be reappraised even without the disaster. The costs of standard,
periodic appraisals are normal operating costs, and appraisal districts may not capitalize on a
disaster by requesting additional funds from taxing units for expenses they would incur regardless
of the disaster. However, subsection 23.02(c) requires taxing units requesting a reappraisal to pay
all costs of making the post-disaster reappraisal. Id. § 23.02(c). Thus, to th.e extent that an
appraisal district incurs additional costs resulting from a disaster reappraisal, participating taxing
units must fund those extra expenses.

       You next ask whether the Tax Code requires a chief appraiser to provide notice to a
property owner when the owner's property value decreases as a result of the disaster reappraisal.
Request Letter at l. In authorizing disaster reappraisal through section 23.02, the Legislature did
not expressly address notice requirements related to that process. See TEX. TAX CODE § 23.02.
Section 25 .19 establishes general notice requirements for appraised property. Id. § 25 .19.




         3
          See TEX. TAX CODE§ 6.06G) ("If the total amount of the payments made or due to be made by the taxing
units participating in an appraisal district exceeds the amount actually spent or obligated to be spent during the fiscal
year for which the payments were made, the chief appraiser shall credit the excess amount against each taxing unit's
allocated payments for the following year in proportion to the amount of each unit's budget allocation for the fiscal
year for which the payments were made.").
         4
           The 2017-2018 Galveston County . Reappraisal Plan (hereafter                    "Plan")    is   available   at .
http://www.galvestontx.gov/AgendaCenter/ViewFile/ltem/3143?fileID= I 0934.
Mr. Randall Rice - Page 3                              (KP-0192)



Subsection 25 .19( a) requires the chief appraiser to deliver notice to a property owner in four
specific circumstances:

         (1) the appraised value of the property is greater than it was in the preceding
             year;

         (2) the-appraised value of the property is greater than the value rendered by
             the property owner;

         (3) the property was not on the appraisal roll in the preceding year; or

         (4) an exemption or partial exemption approved for the property for the
             preceding year was canceled or reduced for the current year.

Id. § 25. l 9(a). Except for these four unique circumstances, subsection (a) does not require a chief
appraiser to provide notice to a property owner when a reappraisal results in a decrease in property
value. However, subsection 25.19(g) provides:

                  By April 1 or as soon thereafter as practicable if the property is a
                  single-family residence that qualifies for [a homestead exemption],
                  or by May 1 or as soon thereafter as practicable in connection with
                  any other property, the chief appraiser shall deliver a written notice
                  to the owner of each property not included in a notice required to be
                  delivered under Subsection (a), if the property was reappraised in
                  the current tax year, if the ownership of the property changed during
                  the preceding year, or if the property owner or the agent of a
                  property owner authorized under Section 1.111 makes a written
                  request for the notice.

Id. § 25 .19(g) (emphasis added). 5 The plain language of this provision requires the chief appraiser
to provide written notice to a property owner in any year that property is reappraised, and the
Legislature made no exception to this requirement for disaster reappraisals. See Abutahoun v. Dow
Chem. Co., 463 S.W.3d 42, 46 (Tex.2015) ("We look to the plain meaning of the words in a statute
as an expression oflegislative intent.").

        Notice provided pursuant to subsection 25. l 9(g) initiates the formal process for protesting
the new appraised value. See TEX. TAX CODE § 25. l 9(g)(3) (requiring the notice to include "a
detailed explanation of the time and procedure for protesting the value"). With that process comes
certain deadlines by which a taxpayer must protest the appraised value or risk waiving the right to
do so. 6 Such deadlines may pose significant burdens for disaster victims still working toward


         5
          "Tax year" is defined as "the calendar year." TEX. TAX CODE § 1.04(13).
          6
            1n most casb, a property owner will "have until May 31 or 30 days from the date the appraisal district notice
is delivered - whichever date is later" to file a notice of protest with the appraisal review board. See
https://comptroller.texas.gov/taxes/property-tax/protests/index.php; see also TEX. TAX CODE § 41.44(a).
Mr. Randall Rice - Page 4                              (KP-0192)



recovery, some ofwhorri are still not able to move back into their damaged homes. 7 In construing
statutes, courts rely first and foremost on the plain meaning of a statute. Crosstex Energy Servs.,
L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 389 (Tex. 2014). They may hot correct omissions in
legislation by reading words into a statute that the Legislature did not include. R.R. Comm 'n of
Tex. v. Miller, 434 S.W.2d 670, 672 (Tex. 1968). Thus, a court would likely conclude that the Tax
Code requires a chief appraiser to provide notice to a property owner of a reappraisal when the
owner's property value decreases as a result of the disaster reappraisal. 8

         To the extent that providing such notice creates a hardship for hurricane victims to exercise
their rights to protest the new appraised value, taxing units should be advised of their ability to
request a suspension of the statutory appraisal protest deadlines. Government Code section
418.016(e) provides:

                 . On request of a political subdivision, the governor may waive or
                   suspend a deadline imposed by a statute or the orders or rules of a
                   state agency on the political subdivision, including a deadline
                   relating to a budget or ad valorem tax, if the waiver or suspension is
                   reasonably necessary to cope with a disaster.

TEX. Gov'T CODE§ 418.016(e). Pursuant to his authority under section 418.016, the Governor
already proclaimed "any regulatory statute prescribing the procedures for conduct of state business
or any order or rule of a state agency that would in any way prevent, hinder or delay necessary
action in coping with this disaster shall be suspended' on written approval of the Office of the
Governor." 9 The Governor likewise may suspend statutory deadlines applicable to political
subdivisions if reasonably necessary to cope with a disaster and if requested to do so by the
political subdivisions.




         7
           Multiple briefs submitted in response to this request emphasize the hardship that property owners may have
in attempting to protest their new appraisals while continuing their disaster recovery. See Letter from Rob Henneke,
Gen. Counsel, Tex. Pub. Policy Found. at 3 (Nov. 17, 2017); Letter from Cheryl E. Johnson, Galveston Cty. Tax
Assessor Collector at 3 (Nov. 13, 2017) (briefs on file with the Op. Comm.). In some instances, the appraisal review
board will have discretion to accept protests after the deadline for filing has passed if the taxpayer shows good cause
for failure to file the notice of protest within the deadline. TEX. TAX CODE§ 4 l.44(b).
        8
          Because you condition your third question on a negative answer to the second, we do not address it. See
Request Letter at 1.
          9
            Tex. Gov. Proclamation No. 41-3567, 42 Tex. Reg. 6851, 6852 (2017), also available at
https://gov .texas.gov/uploads/files/press/DisasterHarveyB lanketProc_ 11192017. pdf.
Mr. Randall Rice - Page 5                    (KP-0192)



                                      SUMMARY

                      Pursuant to subsection 23.02(c) of the Tax Code, a taxing
              unit authorizing a disaster reappraisal must pay the appraisal district
              all the costs of making the reappraisal. Appraisal districts may not
              capitalize on a disaster by requesting additional funds from taxing
              units for expenses the appraisal district would incur regardless of the
              disaster. To the extent that an appraisal district incurs additional
              costs resulting from a disaster reappraisal, it may require
              participating taxing units to fund those extraordinary expenses.

                      Section 25.19 of the Tax Code requires a chief appraiser to
              deliver a written notice to the owner of each property that was
              reappraised in the current tax year. The Legislature made no
              exception to this requirement for disaster reappraisals conducted
              pursuant to section 23.02 of the Tax Code. Thus, a court would
              likely conclude that a chief appraiser must provide notice to a
              property owner of a reappraisal when the owner's property value
              decreases as a result of the disaster reappraisal.

                                             Very truly yours,




                                             KEN PAXTON
                                             Attorney General of Texas



JEFFREY C. MATEER
First Assistant Attorney General

BRANTLEY STARR
Deputy First Assistant Attorney General

VIRGINIA K. HOELSCHER
Chair, Opinion Committee